Citation Nr: 0601402	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected scar on the left patella, lower thigh area.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim for entitlement 
to a compensable evaluation for a service-connected scar on 
the left patella, lower thigh area, and assigned a 10 percent 
disability rating.  The veteran filed a timely notice of 
disagreement in August 2000.  The RO subsequently provided 
the veteran with a statement of the case (SOC), the veteran 
perfected his appeal, and the issue was properly certified to 
the Board.  

The veteran was scheduled to appear before a Hearing officer 
at the RO in May 2001, but he failed to appear.  In September 
2001, the RO issued a supplemental statement of the case 
(SSOC), in which the 10 percent disability rating for the 
service-connected scar was continued.  

In a June 2003 decision, the Board denied entitlement to an 
increased rating for the veteran's service-connected scar on 
the left patella, lower thigh area.  The veteran subsequently 
appealed the issue to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim, asserting that the 
Board did not ensure that VA provided the veteran with an 
examination which adequately evaluated the current level of 
disability of the veteran's service-connected scar and 
potential muscle injury.  In a November 2004 order, the Court 
granted the joint motion, vacated the Board's June 2003 
decision, and remanded this case to the Board for 
readjudication.

In a March 2005 decision, the Board remanded this case to the 
RO for further development, to include scheduling the veteran 
for VA examination to evaluate the current severity of the 
scar on the left patella, lower thigh area, as well as the 
quadriceps tendon or any other muscle group involved.  The 
requested examination was conducted in April 2005, and the 
veteran's claim in now properly before the Board for final 
appellate review.  


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected scar on the left 
patella, lower thigh area, measures 7.5 cm long and 1 cm 
wide, extends across the knee, and is located 1 cm from to 
the patella.  There is depression and hypopigmentation in the 
medial aspect of the scar, but there is no pain in the scar 
area and no adherence to the underlying tissue.  The veteran 
has muscle atrophy in the quadriceps or thigh area, which 
measures about 1 cm less in circumference compared to the 
opposite side, but there is full strength (5 out of 5) in his 
quadriceps and full range of motion in his left knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
service-connected scar on the left patella, lower thigh area, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.55, 4.56, 4.73, 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that, in 
August 1967, the veteran was injured by a blast from a 
recoilless rifle and suffered a two- to three-inch laceration 
on the anterior aspect of the lower left thigh.  The 
diagnosis was fragment wound to the left lower extremity, 
with no artery or nerve damage.  

In a November 1974 rating decision, the RO granted service 
connection for a residual scar on the left patella and lower 
thigh, and awarded a noncompensable (zero percent) rating.  
In June 1985, the veteran initiated a claim for an increased 
rating but, in a November 1985 rating decision, the RO 
determined that the veteran was not entitled to a compensable 
disability rating.

In August 1999, the veteran filed a claim for entitlement to 
an increased evaluation for his service-connected scar on the 
left patella.  

VA progress notes dated September 1999 to January 2000 
indicate the veteran was seen for various health problems.  
In September 1999, the veteran was noted to have pain in the 
joint involving the lower leg.  A progress note dated January 
2000 noted the veteran walked daily.  

The veteran was afforded a VA examination in May 2000, at 
which he complained of aching pain in his knee and thigh 
region, especially when his knee was flexed for any prolonged 
period of time.  The veteran also reported that he had 
difficulty sitting and driving because bending his knee for 
more than 30 minutes caused discomfort.  The veteran's claims 
file was not available for review.  On examination, there was 
a four centimeter (cm) transverse wound over the proximal 
portion of the patella.  The examiner noted that the scar 
appeared to involve the quadriceps tendon.  However, 
quadriceps strength was 5 out of 5.  There was some 
tenderness under the mediopatellar facet, but no other joint 
line tenderness was noted.  The veteran had full range of 
motion, with mild patellofemoral crepitus on motion.  X-rays 
of the knee showed no significant arthritic change, 
malalignment, fracture, or injury.  The examiner opined that 
the veteran most likely had some residual scar formation 
within the quadriceps tendon, which he noted would explain 
the veteran's stiffness with prolonged flexion.  

In a May 2000 rating decision, the RO awarded a 10 percent 
disability rating for the residual scar on the left patella 
and lower thigh, under Diagnostic Code (DC) 7804.  In support 
of its decision, the RO noted that the VA examination showed 
the veteran's scar was tender and painful.  The RO also noted 
that 10 percent was the maximum evaluation under DC 7804.  

In November 2000, the veteran perfected his substantive 
appeal to the Board.

VA progress notes dated January 2000 to July 2001 indicate 
the veteran was seen for various problems.  In October 2000, 
the veteran complained of arthritic pain, especially in his 
left leg.  On examination, there was no edema, crepitus, or 
swelling, and the veteran demonstrated full range of motion.  
The assessment was degenerative joint disease, but there are 
no X-ray reports or findings included to support this 
diagnosis.  

As noted, in June 2003, the Board denied the veteran's claim 
for a rating in excess of 10 percent for the scar on the left 
patella, lower thigh area.  The veteran appealed the June 
2003 Board decision to the Court, and in a November 2004 
Order, the Court vacated the June 2003 decision and remanded 
the case to the Board.  In a March 2005 decision, the Board 
remanded the case for further development, to include 
scheduling the veteran for a VA examination to evaluate the 
severity of the service-connected scar and any other 
potential injury to his left leg.  

The veteran was afforded another VA examination in April 
2005.  Three separate examinations were conducted in order to 
fully evaluate the veteran's disability, including complete 
scar, neurological, and joints and muscle examinations.  The 
veteran's claims file was reviewed prior to each examination.  

At the scar examination, the veteran complained of aching 
pain in the scar area on sitting for prolonged periods of 
time.  He stated that this pain improved when he moved 
around.  The veteran also reported there had been no 
bleeding, drainage, or migration of foreign material in the 
scar area.  On examination, there was a scar measuring 7.5 cm 
long and one cm wide which extended across the knee, located 
one cm from to the patella.  The examiner noted it appeared 
there may have been some dehiscence (splitting open) of the 
scar tissue, but the veteran did not recall this occurring.  
The examiner stated that he rolled, pinched, and manipulated 
the scar repeatedly and found no pain in the scar area.  
There was no induration (hardness) and no adherence to the 
underlying tissue.  There was no evidence of atrophy or shiny 
or scaly areas and the scar was not unstable.  There was no 
inflammation, edema, or keloid formation, and there were no 
areas of inflexibility or limitation of motion.  There was 
depression and hypopigmentation in the medial aspect of the 
scar.  The impression was a disfiguring superficial scar on 
the left knee, and the examiner noted there was a possibility 
of dehiscence of the scar when the sutures were removed.  
Based on the veteran's indications, the examiner stated that 
his symptoms seem to be related to the joint or muscle.  The 
examiner further stated that the veteran repeatedly indicated 
there was no pain in the scar, and that, on examination, he 
was unable to find any areas of tenderness or pain.  

At the joints and muscles examination, the veteran complained 
of occasional pain in his knee, for which he takes over-the-
counter medication.  The veteran explained that the pain runs 
along the outer and inner aspect of the knee, but there was 
no specific pain directly over where the injury occurred.  He 
also reported occasional stiffness after prolonged sitting, 
and indicated that he experiences flare-ups after repetitive 
use or with prolonged sitting or walking, which cause 
discomfort.  On examination, the knee was ligamentously 
stable.  Range of motion was from zero to 120 degrees, and 
was painless.  There was no loss of motion on repetitive use 
and there was no patellofemoral crepitus.  The veteran had 
full strength (5 out of 5) in his quadriceps compared with 
the contralateral (opposite) side with knee extension and 
flexion.  There was no evidence of scar sensitivity or 
tenderness and no underlying adhesions to the quadriceps.  
There was no evidence of quadriceps tendon or patella tendon 
damage and no evidence of bone, joint, or nerve damage at the 
wound site or distally.  There was no evidence of muscle 
herniation, but there was muscle atrophy in the quadriceps or 
thigh area, which measured about 1 cm less in circumference 
compared to the opposite side.  The diagnosis was a missile 
injury to the left anterior distal thigh, status post 
surgical removal and treatment.  The examiner stated that the 
veteran's range of motion in the knee was not limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  He also noted there was no evidence of pain, 
weakened movement, excess fatigability or incoordination with 
regard to the left knee and leg, but noted there was soft 
tissue or muscle loss in the left leg.  The examiner noted 
the veteran's scar was nontender, with no hypersensitivity, 
soft tissue edema, or keloid formation.  

At the neurological examination, the veteran reported that he 
thought arthritis had set into the kneecap and that he 
experiences pain in his leg.  On examination, the quadriceps 
and hamstring muscle mass, tone, and strength were normal.  
Primary sensations were normal around the scar area, and both 
knee and ankle jerk were present.  There was no other 
abnormality demonstrated on examination.  The impression was 
there was no neurologic abnormality on the scar in the left 
knee area.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The Board notes the RO sent the veteran a letter in May 2001 
which informed the veteran of the evidence needed to 
establish a claim for service connection.  Although the RO 
did not send the veteran a letter which informed him of the 
type of evidence needed to substantiate a claim for an 
increased rating, the Board finds that the veteran has not 
been prejudiced by this omission for the following reasons.  
The September 2000 SOC contains the complete text of 
38 C.F.R. § 3.159, which advises the veteran of VA's duty to 
assist him in substantiating his claim under the VCAA, as 
well as his duty to provide any evidence in his possession 
that pertains to his claim.  In addition, the RO sent the 
veteran a letter in March 2005 which informed him of the 
types of evidence needed to substantiate a claim for an 
increased rating.  All the above notices must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, 19 Vet. App. at 125.  Moreover, 
the Board finds the veteran had "actual knowledge" of the 
type of evidence needed to substantiate his claim as he is 
claiming the scar on the left patella, lower thigh area 
warrants a higher disability rating.  See Id. at 121.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in the December 2005 
written brief presentation, the veteran's representative 
indicated they had no additional evidence or argument to 
submit.  For these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected scar on the left patella, 
lower thigh area, is currently rated 10 percent disabling 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804 (2002).  

The Board notes that, during the pendency of the veteran's 
claim and appeal, amendments were made to the rating criteria 
evaluating skin disorders.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 
(2002)).  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of an 
appeal, the Board considers both the former and current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in its May 2000 
rating decision.  Likewise, the September 2000 SOC and 
September 2001 SSOC evaluated the veteran's claim using the 
old regulations.  In its June 2003 decision, the Board 
evaluated the veteran's claim using both the old and new 
regulations effective from August 30, 2002.  Likewise, the 
October 2005 SSOC evaluated the veteran's claim using the new 
regulations.  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown 4 Vet. 
App. 384 (1993).  

Under the rating criteria effective prior to August 2002, 
scars that are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating under DC 
7804.  

Under the amendment to the Rating Schedule effective August 
2002, scars that are superficial and painful on examination 
warrant a 10 percent rating under DC 7804.  Note (1) states 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Note (2) states that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected scar 
on the left patella, lower thigh area, warrants a rating in 
excess of 10 percent.  The Board notes there is no 
significant difference between the old and revised 
regulations for rating skin disorders.  

In evaluating the veteran's claim under the old and revised 
criteria of DC 7804, the Board notes that the veteran's 
current symptoms would not assist him in obtaining a higher, 
or even compensable, rating.  In this context, the Board 
notes that, at the April 2005 VA examination, the examiner 
found no pain or tenderness in the veteran's scar.  However, 
at the May 2000 VA examination, there was some tenderness on 
the scar under the mediopatellar facet, and the veteran 
demonstrated full range of motion, with mild patellofemoral 
crepitus.  The examiner stated that the scar appeared to 
involve the quadriceps tendon, but the veteran had full 
strength in his quadriceps (5 out of 5).  Therefore, based on 
the May 2000 VA examination, the Board finds that no more 
than a 10 percent disability rating is warranted under the 
old and revised criteria of DC 7804, as that is the maximum 
evaluation, and a higher evaluation is not available under 
that DC.  

The Board has evaluated the veteran's scar disability under 
all other potentially applicable diagnostic codes in effect 
prior to August 2002, to determine whether he could have been 
rated higher than 10 percent.  However, review of the 
evidence of record reveals that the veteran's scar was never 
found to be poorly nourished with repeated ulceration or 
found to limit the function of any body part.  Therefore, 
38 C.F.R. § 4.119, DCs 7803 and 7805 are not for application.  

The Board has also evaluated the veteran's scar disability 
under all other potentially applicable diagnostic codes in 
effect after August 2002.  However, there is no indication in 
the evidence of record that the veteran's scar was deep or 
caused limited motion, was unstable, or limited the function 
of another body part.  Therefore, 38 C.F.R. § 4.119, DCs 
7801, 7803, and 7805 are not for application.  The Board has 
considered the veteran's disability under DC 7802, for 
superficial scars, other than the head, face, or neck, not 
causing limitation of motion, but finds that 10 percent is 
the highest rating available under that code, and therefore 
it would not assist the veteran in obtaining a higher rating.  
As such, 38 C.F.R. § 4.119, DC 7802 is not for application.  

The Board notes that, at the May 2000 VA examination, the 
examiner noted the veteran's scar appeared to involve the 
quadriceps tendon.  As noted above, the veteran was afforded 
separate examinations in April 2005 to determine the effect 
the service-connected scar had on associated nerves, muscles, 
and joints.  

The Board has considered the veteran's disability in light of 
any potential muscle damage.  The Board notes that the 
anterior thigh group of muscles, known as Muscle Group XIV, 
affects extension and other coordinated movements of the left 
knee, and includes the quadriceps.  Evaluation of muscle 
disabilities is subject to the guidelines of 38 C.F.R. 
§ 4.56, which describes various levels of severity wounds and 
residuals thereof.  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2005).

Under Diagnostic Code 5314, which provides the criteria for 
rating Muscle Group XIV, a slight muscle injury warrants a 
noncompensable (zero percent) rating; a moderate muscle 
injury warrants a 10 percent rating; a moderately severe 
muscle injury warrants a 30 percent rating; and a severe 
muscle injury warrants a 40 percent rating.  Since the 
veteran is requesting an evaluation in excess of 10 percent, 
we will only consider whether he has a moderate, moderately 
severe, or severe muscle disability.

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department record or other evidence of in-service treatment 
for the wound and record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2005).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service medical 
record or other evidence showing prolonged hospitalization 
for treatment of wound, record of consistent complaints of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2005).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, a severe injury 
would also show X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  

Based upon the foregoing, the Board finds the evidence shows 
no more than a moderate muscle injury, which warrants a 10 
percent disability rating under the criteria applicable under 
DC 5314.  As previously indicated, a higher evaluation would 
be warranted if the established a moderately severe or severe 
muscle injury.  In this case, the veteran's service medical 
records reflect that the veteran sustained a fragment wound 
to the left lower extremity, with no arterial or nerve 
damage.  The injury was not the result of a small high-
velocity or large low-velocity missile.  In addition, there 
is no evidence that it caused debridement, prolonged 
infection, or sloughing of soft parts.  Moreover, there are 
no objective findings of record which show evidence of loss 
of normal firm resistance of muscles compared with the sound 
sides or loss of deep fascia.  While the associated scar was 
depressed with hypopigmentation and there was evidence of 
muscle atrophy in the quadriceps and thigh area, the scar was 
not ragged, there was no evidence of wide damage to the 
muscle group, and tests of strength did not demonstrate 
positive evidence of impairment.  As noted above, the 
examiner who conducted the April 2005 VA examination reported 
that the veteran had full strength (5 out of 5) in his 
quadriceps compared with the opposite side with knee 
extension and flexion.  In addition, there was no evidence of 
quadriceps tendon or patella tendon damage and no evidence of 
bone, joint, or nerve damage at the wound site or distally.  

The Board does note the examiner who conducted the May 2000 
examination reported that the veteran's scar appeared to 
involve the quadriceps tendon, however, the veteran 
demonstrated full strength and range of motion at the May 
2000 and April 2005 VA examinations.  In addition, the April 
2005 examiner reported there was no evidence of pain, 
weakened movement, excess fatigability, or incoordination in 
the veteran's knee and leg.  Based on the foregoing, the 
Board finds that the veteran's muscle disability is no more 
than moderately disabling, which warrants a 10 percent 
rating.  Therefore, DC 5314 would not assist the veteran in 
obtaining a higher disability evaluation.  

The Board has also considered the veteran's disability in 
light of any potential neurological damage.  However, as 
noted above, at the April 2005 VA examination, there was no 
evidence of nerve damage at the wound site or distally.  
Likewise, the veteran's service medical records indicate 
that, at the time of the injury, there was no evidence of 
arterial or nerve damage.  The Board also notes the veteran 
has never been diagnosed with or demonstrated symptoms 
associated with any of the relevant neurological disabilities 
listed in the Rating Schedule.  See 38 C.F.R. § 4.124a, DC 
8520, 8526 to 8530 (2005).  Therefore, the Board finds that 
the veteran does not suffer from any neurological disability.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  In this 
context, the Board does note that, at the April 2005 VA 
examination, the veteran indicated that he experiences flare-
ups in his knee after repetitive use or with prolonged 
sitting or walking, which cause discomfort.  However, on 
examination, the knee was ligamentously stable, range of 
motion was normal and painless, and there was no loss of 
motion on repetitive use.  In addition, the examiner who 
conducted the April 2005 VA examination reported that the 
veteran's range of motion in his knee was not limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use of examination.The Board therefore finds that 
the evidence of record does not reflect that pain and 
functional impairment attributable to the veteran's scar on 
the left patella, lower thigh area, are shown to any 
significant degree, so as to warrant an increased evaluation 
based on those factors.  Therefore, an increased evaluation 
is not warranted based on application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for the service-connected scar on the 
left patella, lower thigh area.  


ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected scar on the left patella, lower thigh area, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


